IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1612
                                Filed July 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID RAMM,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark J. Smith,

Judge.



       David Ramm appeals his sentence following an Alford plea to three counts

of willful injury. AFFIRMED.



       John O. Moeller, Davenport, for appellant.

       Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Michael J. Walton, County Attorney, and Amy Devine, Assistant County

Attorney, for appellee.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


VOGEL, P.J.

      David Ramm appeals his sentence following an Alford plea to three counts

of willful injury causing bodily injury. Ramm argues the district court abused its

discretion when sentencing him to a term of incarceration not to exceed five

years on each count, to run concurrently, rather than granting probation. He

further asserts the court failed to state adequate reasons for imposing a prison

sentence. Due to the violent nature of the crime, and the court’s consideration of

the proper sentencing factors, we conclude it did not abuse its discretion.

Consequently, we affirm Ramm’s sentence.

      On March 17, 2014, Ramm was in a bar and drinking heavily. He went

into the bathroom and stabbed three people in the neck with a knife. The attack

was unprovoked. The State charged Ramm by trial information with three counts

of willful injury causing bodily injury, in violation of Iowa Code section 708.4(2)

(2013), and one count of going armed with intent, in violation of Iowa Code

section 708.8. At a hearing on August 8, 2014, pursuant to a plea agreement,

Ramm entered an Alford plea to three counts of willful injury causing bodily

injury. The State dismissed the going-armed-with-intent count. The district court

then imposed a term of incarceration not to exceed five years on each count, to

run concurrently.    Ramm appeals, asserting the district court abused its

discretion when imposing a term of incarceration rather than granting him

probation, and failed to give adequate reasons for its sentencing decision.

      We review the district court’s sentencing decision for an abuse of

discretion. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).
                                         3


      The record establishes the district court did not abuse its discretion when

imposing a term of imprisonment and declining to grant probation.          Prior to

imposing Ramm’s sentence, the court stated:

              One of my jobs as a judge is to ensure that the community is
      protected, and I understand that you don’t recall the incident, but
      therefore I understand your argument that it wasn’t intentional
      because you don’t recall. However, you do—you did intentionally
      get drunk, and you knew that you had a drinking problem, because
      you got arrested for OWI and you went through treatment, and
      therefore those acts, the act of getting drunk was intentional.
              And the problem with drinking is that if you’re an alcoholic or
      have an alcohol problem, is that you create victims as a result of
      your drinking. That’s true with every person that has alcohol,
      whether they have a vehicular homicide problem, criminal problem,
      or in this case an assault and willful injury, creating three victims.
      You basically impacted the victims from a life-long standpoint,
      through no fault of their own.
              And the other thing I look at as a judge, is you have to face
      the consequences of your actions, and one of the ways you do that
      is accept the fact that you damaged somebody’s life for the rest of
      their life, and whether it is by psychological damage or physical
      damage, and the consequence for that is, to me, punishment. Not
      only punishment because of what you’ve done, but also keeping
      you out of circulation so you’re not going to harm any other victims
      if you drink again. And it sounds like you haven’t done much other
      than talk to Dr. Milani to address your alcohol problem.
              Therefore, based on the facts and circumstances of this
      case, plus your prior arrest for OWI, the Court finds that
      incarceration is warranted in this case. And I have looked at all
      your letters, and it’s one of those tragedies that occur in every case
      where there’s overuse of alcohol, creating victims of crimes. I think
      you have an alcohol problem first, and you don’t—you’re not a
      career criminal, I agree with that, but the circumstances of this case
      are so bad and so egregious that the Court cannot fathom putting
      you on probation, because I think, again, you have to face the
      consequences of your actions, and in this case you’ll have to face
      the fact that you are going to be incarcerated.

The court’s reasoning also established it considered the proper factors when

sentencing Ramm. See State v. Hennings, 791 N.W.2d 828, 838 (Iowa 2010)

(noting at least a cursory explanation is needed for the appellate court to review).
                                       4


Consequently, we affirm Ramm’s sentence pursuant to Iowa Rule of Appellate

Procedure 21.26(1)(a), (d), and (e).

      AFFIRMED.